Michaele Di Cosola, claimant herein, seeks to recover two hundred ($200.00) dollars on account of the payment by him of a license fee to Honorable James A. Bose, Secretary of State, on or about March 19, 1902, for a license to operate a “private employment agency for hire” in the city of Chicago under an Act of the General Assembly pertaining thereto passed April 11, 1899, and going into effect July 1, 1899, held unconstitutional by the Supreme Court April 24, 1903, in the ease of Mathews v. The People, 202 Ill., 389. The only question involved is whether such license fee was paid under what amounts in law to duress. It clearly appears from the evidence that claimant paid such license fee under threats of arrest by those charged with the enforcement of the supposed law. In the cases of Adams & Tillotson v. The State, and Hayden & McCormick v. The State, involving claims for license fees, paid under the Act in question under threat of arrest, as shown by the evidence herein, we have held that the threats and acts of the officers charged with the enforcement of the Act, amounted to duress; and we likewise hold in this case. Indeed, the Honorable Attorney General representing the State herein, concedes that the awards and opinions in the two cases above cited control in this case; and consents to an award herein. "We, therefore, accordingly award claimant the sum of two hundred ($200.00) dollars.